Dissenting Opinion.
Roby, J.
Oorporations'can only act through agents. The operation of locomotive engines and the running of railway trains is a primary purpose for which railroad companies are created. When it is charged, as it is in this complaint, that the agents and employes of a railroad company negligently ran an engine upon its railroad and thereby inflicted injury to' a traveler lawfully using the public highway, such allegation, in my judgment, prima facie shows that the act was that of the company. Louisville, etc., R. Co. v. Wood, 113 Ind. 544. See opinion by Elliott, J;, on petition for rehearing, p-. 570. Lake Shore, etc., R. Co. v. McIntosh, 140 Ind. 261, 264; Indianapolis, etc., R. Co. v. Houlihan (Ind. Sup.), 60 N. E. 943. The statute requires that the complaint state the facts constituting the cause of action in plain and concise language, without repetition, and in such a manner as to enable a person of common understanding to *671know what is intended. §341 Burns 1894, subd. 2. If the provision was that the complaint must be proof against criticism, grammatical or technical, if substance were made subservient to form, then the .decision would be clearly right. As it is, with all deference, I dissent.